DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 7 April 2021, the claims were amended. Based on these amendments, and the Examiner’s amendment below, the claim rejections under 35 U.S.C. 103 have been withdrawn.

Examiner’s Amendment
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 16 April 2021, Stephanie DelPonte requested an extension of time for ONE MONTH and authorized the Director to charge Deposit Account No. 22-0261 the required fee of $220.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:

16.	(currently amended) The additive manufacturing machine according to claim 12, wherein the front wall of the manufacturing chamber comprises a main opening closed by a door, and the inner skin comprises a frontal opening provided opposite the main opening in the front wall of the manufacturing chamber, and
inner skin

******
The amendments to claim 16 address issues arising under 35 U.S.C. 112.

Allowable Subject Matter
Claims 12, 13, 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that cited in the office action of 7 January 2021, particularly the combination of U.S. Patent Application Publication Nos. 2017/0282245 (“Yasuda”) and 2016/0101469 (“Kawada”). However, this combination fails to disclose or suggest the inclusion of a partition connecting the upper opening of the inner skin to the upper wall of the manufacturing chamber, as now required by independent claim 12
Claims 13 and 16-22 are allowed based on their dependency from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/John J DeRusso/Examiner, Art Unit 1744                    

/MARC C HOWELL/Primary Examiner, Art Unit 1774